Case: 3:20-cv-00010-WHR-SLO Doc #: 24 Filed: 11/02/20 Page: 1 of 1 PAGEID #: 247




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


 JANE DOE, et al.,                   :
             Plaintiffs,
                                           Case No. 3:20-cv-10
       v.                            :
                                           JUDGE WALTER H. RICE
 DAVE YOST, et al.,
             Defendants.             :




       DECISION AND ENTRY SUSTAINING DEFENDANT OHIO
       ATTORNEY GENERAL’S UNOPPOSED MOTION TO STAY
       DISCOVERY (DOC. #22); STAYING ALL DISCOVERY PENDING
       RULINGS ON DEFENDANTS’ MOTIONS FOR JUDGMENT ON THE
       PLEADINGS (DOCS. ##12 and 13); VACATING NOVEMBER 5,
       2020, CONFERENCE CALL




      For good cause shown, the Court SUSTAINS Defendant Ohio Attorney

General’s Unopposed Motion to Stay Discovery, Doc. #22, and STAYS all

discovery pending rulings on Defendants’ Motions for Judgment on the Pleadings,

Docs. ##12, 13. The Court VACATES the conference call previously scheduled for

November 5, 2020, at 4:00 p.m.



                                                                 (tp - per Judge Rice authorization after his
Date: November 2, 2020                                           review)
                                     WALTER H. RICE
                                     UNITED STATES DISTRICT JUDGE
